These persons petitioned to the County Court for a road to be laid out, and there was an order made by twenty-one justices, who also appointed the jurors. They returned the road as laid off, but it is not stated in their return that they were sworn. The Court confirmed the road, not saying in their record how many justices were present.
A majority must be present at the confirmation of the road, and the jury must be sworn. 1804, c. 1, secs. 1, 3. We can not see that these requisites have been complied with.
Reverse the judgment of the Circuit Court, and quash *Page 112 
the proceedings of the County Court, and the petitioners to pay costs.